Citation Nr: 0008609	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  00-02 082	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from a rating decision of December 17, 
1999, granting service connection for tinea corporis and 
assigning a 10 percent rating.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel










INTRODUCTION

The veteran had active military service from October 1942 to 
March 1946. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The claimant in the present case is an attorney (M. J. K., 
Jr.) who was retained by the veteran in August 1998. 

The RO notified both the veteran and his attorney by letter 
dated February 1, 2000, that the case was being transferred 
to the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
argument was received by the veteran or the claimant. 


FINDINGS OF FACT

1.  An initial Board decision on October 31, 1997, determined 
that the veteran had not submitted new and material evidence 
in order to reopen his claim of service connection for a skin 
disorder. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The claimant, M. J. K., Jr., was retained in August 1998. 

4.  A fee agreement signed by the parties in August 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran. 

5.  By a December 17, 1999, rating decision, the RO granted 
the veteran entitlement to service connection for tinea 
corporis and assigned a 10 percent rating. 

6  The claimant rendered legal services involving the 
veteran's VA claim for service connection for tinea corporis. 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for service 
connection for tinea corporis.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
the RO's grant of service connection for tinea corporis and 
assignment of a 10 percent rating.  38 U.S.C.A. § 5904(d) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(f), (h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).  




Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's December 17, 1999, rating 
decision.

On October 31, 1997, the Board determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim of service connection for a skin disorder.  
The notice of disagreement which preceded the Board decision 
was received by the RO after November 18, 1988.  The 
claimant, M. J. K., Jr., was retained in August 1998, or 
within one year after the October 1997 Board decision.  
Therefore, the three statutory and regulatory criteria 
necessary for the attorney to charge a fee for his services 
have been met.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c) (1999).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  The attorney fee 
agreement executed between the parties in August 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, but no more.  Therefore the attorney 
fee agreement satisfies the criteria pursuant to 38 U.S.C.A. 
§ 5904 (d) and 38 C.F.R. § 20.609 (f).  

The claimant appealed the veteran's claim to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  In October 1998, while the 
case was pending at the Court, the veteran's attorney and 
VA's Office of General Counsel filed a joint motion (Motion) 
requesting that the Court vacate the Board's October 1997 
decision.  The Court granted the Motion in October 1998 and 
remanded the case to the Board.  In May 1999, the Board 
determined that new and material evidence had been submitted 
to reopen the veteran's claim and remanded the case to the RO 
for additional development.  On December 17, 1999, the RO 
granted service connection for tinea corporis and assigned a 
10 percent rating. 

Attorney fees are payable for past-due benefits stemming from 
the grant of service connection for tinea corporis and 
assignment of a 10 percent rating.  The evidence shows that 
the attorney performed work on the veteran's claim for 
service connection for a skin disorder after the October 1997 
Board denial.  


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties by 
letter dated February 1, 2000.  As described below, the 
amount payable as attorney fees following the December 17, 
1999, RO rating decision will have to be revised.  

The period of past-due benefits stems from the grant of 
service connection for tinea corporis and assignment of a 10 
percent rating.  Since the grant of service connection for 
tinea corporis and assignment of a 10 percent rating was made 
effective from November 28, 1995, compensation based on this 
rating is payable to the appellant from December 1, 1995, 
since that is the first day of the following month.  38 
U.S.C.A. § 5111 (West 1991).  In its calculation of past-due 
benefits, the RO correctly chose December 1, 1995, as the 
effective date of the increase in benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the December 1999 RO rating decision must also 
comply with the provisions of 38 C.F.R. § 20.609(h)(3) 
(1999), which states that the termination date of the period 
of past-due benefits for attorney fee purposes is the date of 
the award, not the last day of the month of the award.  As 
the date of the award was December 17, 1999, (date of the RO 
decision), the termination date of the period of past-due 
benefits for attorney fee purposes will be December 17, 1999.  
As the RO chose December 31, 1999, as the termination date of 
the period of past-due benefits for attorney fee purposes, 
the RO should recalculate the figures accordingly to reflect 
the fact that the correct termination date is December 17, 
1999.

In summary, the attorney is entitled to payment of 20 percent 
of the past-due benefits stemming from the grant of service 
connection for tinea corporis and assignment of a 10 percent 
rating for the period between December 1, 1995, and December 
17, 1999. 


ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
for service connection for tinea corporis and assignment of a 
10 percent rating for the period from December 1, 1995, 
through December 17, 1999.




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


